Citation Nr: 1214320	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  06-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder, diagnosed as degenerative disc disease (DDD) of the lumbar spine, claimed as secondary to chemical and/or biological exposure.

2.  Entitlement to service connection for a gastrointestinal disorder, diagnosed as irritable bowel syndrome (IBS), claimed as secondary to chemical and/or biological exposure.

3.  Entitlement to service connection for a kidney disorder, claimed as secondary to chemical and/or biological exposure.

4.  Entitlement to service connection for a liver disorder, claimed as secondary to chemical and/or biological exposure.

5.  Entitlement to service connection for sleep apnea, claimed as secondary to chemical and/or biological exposure.

6.  Entitlement to service connection for hypertension, claimed as secondary to chemical and/or biological exposure.

7.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), claimed secondary to chemical and/or biological exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran had a hearing before the Board in January 2009 and the transcript is of record.

In July 2009, the Board remanded the claims for further development, to include affording the Veteran examinations. The requested development having been completed, the case is once again before the Board for appellate consideration.  

The Board notes the issues of entitlement to service connection for fibromyalgia and peripheral neuropathy were also remanded in July 2009, but have since been granted by the RO in a January 2011 rating decision.  These issues, therefore, are no longer before the Board here.


FINDINGS OF FACT

1.  The Veteran was stationed at Dugway Proving Ground from mid- to late 1967 and exposed to some unknown classified agent during his time there.

2.  Exposure to ionizing radiation or Agent Orange may not be presumed. 

3.  A low back disorder, to include DDD, was not manifested in service or for many years thereafter, and is not shown to be related to service or to exposure to hazardous environmental agents.  

4.  A gastrointestinal disorder, to include IBS, was not manifested in service or for many years thereafter, and is not shown to be related to service or to exposure to hazardous environmental agents. 

5.  A kidney disorder, to include a history of a renal stone and kidney lesion, was not manifested in service or for many years thereafter, and is not shown to be related to service or to exposure to hazardous environmental agents.    

6.  A liver disorder, to include a liver lesion, was not manifested in service or for many years thereafter, and is not shown to be related to service or to exposure to hazardous environmental agents.   

7.  Sleep apnea was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents.  

8.  Hypertension was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents.  

9.  CLL was not manifested in service or for many years thereafter, and is not shown to be related to service or to any exposure to hazardous environmental agents.  


CONCLUSIONS OF LAW

1.  A low back disorder, diagnosed as DDD of the lumbar spine, was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  A gastrointestinal disorder, diagnosed as IBS, was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

3.  A kidney disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

4.  A liver disorder was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

5.  Sleep apnea was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

6.  Hypertension was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

7.  CLL was not incurred in or aggravated by service nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this decision, the Board has also considered the lay evidence as it pertains to the issues.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran does not claim, nor does the evidence indicate, that any of disorders are due to any other in-service event or injury.  Rather, he asserts he was exposed to classified and unknown chemical and biological agents during his service at Dugway Proving Ground.  He maintains that he was exposed to a chemical agent in the summer of 1967 and was continually monitored through the end of the year.  He reflects he developed warts and was injected with a classified serum to treat his warts in late 1967.  He also recalls a time when a bomb went off in the wrong place killing thousands of sheep.  He believes he may have been exposed to radiation at that time.  

The Veteran does not claim to know for certain what classified agents he was exposed to, but he knows he was exposed to something.  Service personnel records confirm he served on the Dugway Proving Ground from mid- to late 1967 as a chemical specialist.  In July 1967, he was seen and treated for "classified agent exposure," but it was determined he did not have any signs or unusual symptoms.  Service treatment records confirm he was treated for warts on his right elbow and hand later that same year.  His personnel records also contain a letter dated in November 1967 thanking and commending him for his involvement in tunnel and chamber trials at various breathing units.  

After contacting the Army, Dugway Proving Ground, National Personal Records Center, Defense Technical Information Center (DTIC) and JSRRC, VA has been unable to confirm the exact classified agents the Veteran may have been exposed to during service.  The information retrieved, however, did conclusively "rule out" any sprayings of herbicides, to include Agent Orange, during this time.  

Specifically, tactical herbicide testing was conducted at Dugway Proving Ground from May 7, 1951 to March 23, 1959 and again from September 1, 1965, to October 1965.  From May 1, 1972, to May 1977, herbicide orange soil testing was conducted near Dugway, but not at Dugway.  None of these dates and places coincides with the Veteran's service.

In support of his claim, the Veteran submitted a letter dated February 2009 from a retired Medical Officer who also served at Dugway Proving Grounds from 1966 to 1968.  The retired Medical Officer indicated that although chemical, biological and radiological agents were routinely tested, the exact agents tested were only made available on a "need to know basis."  At no time, as far as he could recall, did he ever see any soldier exposed to nerve gas or any other agent.  The tests were done on live goats.  He also did not specifically remember the Veteran and therefore could not recall if the Veteran himself was ever exposed to any chemical or biologic agents.

The Veteran also submitted articles and reports indicating various chemicals, bomb tests and biological agent tests completed at Dugway Proving Ground from 1951 to 1969.  The Board notes such generic texts, which do not address the facts in this particular case, and with a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In short, the evidence of record confirms the Veteran served as a chemical specialist at Dugway Proving Ground from mid- to late 1967 and was exposed to some classified agent.  The evidence of record also indicates that he participated in tunnel and chamber trials at various breathing units in 1967.  

Nonetheless, service treatment records are completely silent as to any complaints, treatment or diagnoses of any of the disorders on appeal.  The February 1968 separation examination, moreover, is silent as to any abnormality or diagnosis at the time of his separation from service.  Therefore, service records do not show chronic disorders at the time of discharge.

Low Back

The first report of low back symptomatology was more than a year after the Veteran's discharge.  While no contemporaneous evidence is associated with the claims file, he has consistently reported that he incurred a back injury on-the-job in 1969 lifting heavy machinery and he was subsequently out of work for three months.  He has confirmed this post-service back injury on several occasions.  

Specifically, in May 2000, he sought treatment from a private orthopedic surgeon where, at that time, he noted the 1969 post-service back injury as the "first" back injury.  He did not, at that time, reference any trauma or symptoms dating prior to 1969, to include related to his service.  In an April 2001, Impartial Medical Examination, he reported that he injured his back at work lifting in 1969 and lost three months of work.

In a September 2003 VA examination, the Veteran reported a history of low back pain since 1969.  In a March 2011 VA examination, he specifically denied having a back injury in service and noted that he injured his back probably in 1969 but could not recall how it happened but that he may have been moving something.  Therefore, the evidence does not reflect an in-service back symptoms or continuity of symptomatology from discharge, nor does he assert on-going back symptoms since service.

Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records then medical treatment was being rendered may be afforded greater probative values; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

After service, private and VA treatment records indicate that the Veteran had a lengthy history working both before and after service as a machine repairman.  He continued in this occupation for 35 years.  He injured his back again in 1991, 1993, 1999 and 2000.  In November 1999, a "Utilization Review Report" attributed his low back problems with frequent exacerbations to his physically demanding (post-service) job.  He was eventually diagnosed with chronic low back pain, DDD, and many other lumbar spine disorders in May 2000, over three decades after service.  

With respect to the Veteran's primary contention of exposure to chemical agents as the etiology of his disorder, he underwent VA examinations in August 2003 and September 2003.  No nexus opinions were proffered at those times, however; instead, the examiners noted reevaluation would be necessary for any chemical exposure.  

The Veteran was afforded an additional VA examination in March 2011 where the examiner outlined the in-service classified agent exposure and post-service occupational injuries.  The examiner concluded that an opinion could not be made as to whether the Veteran's lumbar spine DDD could be related to chemical or biological agent exposure without resorting to mere speculation, but opined "it is less likely" that his back condition started in service in light of the Veteran's civilian back injuries.  

A reasonable reading of the examiner's opinion is that the Veteran's low back disorder did not start in service.  This is consistent with the Veteran's statements that he did not have any back problems in service, and with the evidence that he injured his back on-the-job.

On the issue of a relationship between chemical exposure in service and a low back disorder, under the law, "[a]n examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In this case, the Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder.  

Significantly, if the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  Chotta v. Peake, 22 Vet. App. 80, 86 (2008) (Board may not award benefits when the award would be based upon pure speculation); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("[t]he examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence, one way or the other, regarding service connection").  As such, the Board finds that the evidence does not weigh in favor of the claim.

The Board has considered the Veteran's statements detailing his in-service classified agent exposure and subsequent symptoms.  Indeed, the March 2011 VA examiner considered the Veteran's statements in rendering the opinions.  The Veteran acknowledged, however, that he did not know what he was exposed to, how often or to what extent.  Rather, he merely based his claim on his own belief that his disorders are related to in-service classified agent exposure.  No medical professional has shared this view.

The Board finds the medical opinions in this case, coupled with the Veteran's history of post-service occupational back injuries to be more persuasive than his unsubstantiated belief.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

IBS, Kidney Disorder, Liver Disorder, Sleep Apnea, and Hypertension

The Veteran asserts he has struggled with stomach problems, kidney problems, liver problems, sleep apnea, and high blood pressure since service and believes this to be associated with in-service exposure to classified agents.

Post-service treatment records do not support complaints of any of these disorders until decades after service.  Private treatment records dated from 2001 to 2003 indicate diagnoses of diverticulitis, rectal bleeding and colonic polyp.  An ultrasound done in October 2003 revealed renal and liver cysts/lesions.  The Veteran was also diagnosed with hypertension and IBS at that time.  

With regard to sleep apnea, post-service treatment records also note complaints of shortness of breath in 1999, over three decades after service.  At that time, he had a history of smoking for 10 years, but subsequently quit.  Post-service treatment records also reflected obesity.  He underwent a sleep study in 2001 and was diagnosed with sleep apnea.  

The Veteran was afforded VA examinations in August 2003 and September 2003 where the examiners mentioned IBS, that he had 15 bowel movements per day, and his complaints of kidney and liver problems.  At those times, however, no nexus opinion was rendered, but rather a reevaluation for chemical exposure was recommended.

The Veteran was afforded a VA examination for these disorders in November 2009.  The examiner noted the Veteran's complaints of nausea and diarrhea since 1969 (after he left service) with a history of diverticulitis, IBS and colonic polyps with polypectomy, but also found no current treatment or current evidence of a chronic disorder, other than diarrhea.  The examiner also noted a history of in-service classified agent exposure, but opined that such exposure would not cause diarrhea or IBS.  

Similarly, although the Veteran has a history of liver and kidney cysts/lesions and kidney stones, the examiner found no evidence of these disorders on examination.  The examiner continued the diagnosis of kidney stones, but noted that one episode of kidney stones did not constitute a "chronic" renal condition.  In any case, notwithstanding the lack of current diagnoses, the examiner opined that history of liver and renal problems was not likely due to classified agent exposure.

The examiner also noted the Veteran's self-report of hypertension since 1970, but found no evidence of hypertensive heart disease present.   The examiner found no evidence of hypertension in the service treatment records and opined that "essential hypertension" was not likely related to any in-service event, to include classified agent exposure. 

The Board finds the November 2009 VA examiner's opinion persuasive.  It is based on a thorough examination, diagnostic tests, the Veteran's statements and a complete review of the claims folder.  Also significant, no medical professional has ever linked IBS, hypertension, liver, sleep apnea, or kidney disorders to any incident of service, to include in-service classified agent exposure.

In a March 2011 VA examination, the VA examiner diagnosed the Veteran with sleep apnea and mild restrictive lung defect that "less likely as not" began during his service because there was no mention of sleep apnea in the service treatment records or until decades later.  The examiner could not relate his sleep apnea to in-service chemical or biological agent exposure without resorting to mere speculation, but noted the Veteran's significant history of smoking for 10 years, obesity and the fact that sleep apnea was only diagnosed eight or nine years ago.

On the issue of a direct nexus with service, a reasonable reading of the examiner's opinions is that sleep apnea and a respiratory disorder were not incurred in service.  

On the inquiry of whether sleep apnea and a respiratory disorder were related to chemical exposure, the examiner stated that he could not render an opinion without resorting to mere speculation.  As above, the Board finds the examiner's opinions thoroughly explained and based on a complete and accurate review of the claims folder; however, the question of etiology cannot be determined without resorting to speculation, then it has not been proven to the level of equipoise.  As such, the Board finds that the evidence does not weigh in favor of the claim.

The Board has considered the Veteran's statements and has conceded in-service exposure to some sort of classified agent.  Indeed, the VA examiners also considered and accepted his descriptions of in-service exposure in rendering the opinions.  

Nonetheless, despite the Veteran's claim of sleep apnea, stomach, liver, and kidney symptoms through the years, the post-service medical evidence does not reflect complaints or treatment related to these disorders for decades following active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability); see Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder).  

Similarly, the Veteran's recollection of when his hypertension was first treated and/or first diagnosed has ranged through the years.  Where medical records indicate a diagnosis of hypertension in September 2003, the Veteran self-reported a history of hypertension at that time for "20 years" (dating back to the early 1980s).  In contrast, the Veteran has at other times self-reported hypertension since 1970.  The Board further finds noteworthy, that the most recent medical evidence could not confirm a current diagnosis of hypertension.

The Board finds this significant especially in light of the fact that the Veteran sought treatment for various other disorders, but never once mentioned symptoms related to sleep apnea, kidney, stomach, or liver disorders until decades after service.  Of note, the most recent medical evidence does not confirm current chronic stomach, liver, or kidney disorders.

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481; Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding the Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Because of the Veteran's inconsistent statements and medical evidence cutting against the Veteran's contentions of continuity of symptomatology since service, the Board gives greater credence and weight to the contemporaneous medical records filed in this matter.  

Moreover, the Veteran filed a claim for a left varicocele just shortly after discharge but did not claim service connection for any of the disorders on appeal or make any mention of any associated symptomatology.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, he filed a claim for service connection, but did not mention other symptoms at that time.  This suggests to the Board that there was no pertinent symptomatology associated with the current claims at that time.  

While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, he demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  

In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, his inaction regarding a claim for the current disorders, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of his belief that he was not experiencing any symptoms related to the current claims at the time he filed the claim.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than the his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

In light of the evidence described above, the Board finds that service connection for hypertension, IBS, a kidney disorder, sleep apnea, and a liver disorder is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application. As such, the appeals are denied.

Chronic Lymphocytic Leukemia (CLL)

The Veteran's peripheral blood lymphocystosis was first discovered by VA in August 2003, over three decades after service.  He was diagnosed with leukemia shortly thereafter and treated privately.  None of the VA or private outpatient treatment records attribute his leukemia to any incident of his service.

The Veteran was afforded a VA examination in November 2009 where the examiner noted a past medical history and in-service exposure to some classified agent.  The examiner further noted the Veteran's in-service participation in various breathing agent trials.  Based on this information, the examiner concluded that his CLL was "less likely as not" caused or a result of exposure to multiple classified chemical agents.  The examiner acknowledged, however, that there is a "possibility" that repetitive exposure of certain gas chemicals could cause mutation of the Veteran's bone marrow, although such a connection could not be proven or disproven.  

Although positive at first glance, the Board does not find the November 2009 VA examiner's opinion ultimately supportive of the Veteran's claim.  Overall, based on the examiner's review of the claims folder and examination of the Veteran, the examiner found a nexus "less likely as not."  

In the event that "repetitive" exposure of certain gas chemicals, the examiner merely noted a possible connection with the Veteran's leukemia, but also indicated such a connection could not be proven or disproven.  The Board concludes the "possibility" of a nexus indicated by the examiner, is both speculative and inconclusive and, therefore, not probative for purposes of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In light of the evidence described above, the Board finds that service connection for CLL is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  

Next, service connection for arthritis, hypertension, leukemia, and calculi of the kidney may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's arthritis, leukemia, hypertension, and kidney stones is years after service.  In addition, the Board notes there is no "presumption" of exposure to any particular chemical agent, radiation or biological agent by virtue of serving at Dugway Proving Ground as a basis for service connection.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in June 2003, September 2002, October 2004, December 2008, and August 2009 that fully addressed all notice elements and were sent prior to the initial RO decision on the specific issues.  The letters informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in December 2008 and August 2009, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

With respect to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, private and VA clinical records have been associated with the claims file.

Further, the RO provided VA examinations in 2003, 2009 and 2011.  These examinations are adequate because they are based on a thorough examination, a description of the pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a low back disorder, diagnosed as DDD of the lumbar spine, claimed as secondary to chemical and/or biological exposure, is denied.

Service connection for a gastrointestinal disorder, diagnosed as IBS, claimed as secondary to chemical and/or biological exposure, is denied.

Service connection for a kidney disorder, claimed as secondary to chemical and/or biological exposure, is denied.

Service connection for a liver disorder, claimed as secondary to chemical and/or biological exposure, is denied.

Service connection for sleep apnea, claimed as secondary to chemical and/or biological exposure, is denied.

Service connection for hypertension, claimed as secondary to chemical and/or biological exposure, is denied.

Service connection for CLL, claimed secondary to chemical and/or biological exposure, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


